PER CURIAM.
In these multiple appeals, Appellants appeal several orders arising out of a final judgment dated December 19, 1996, in favor of Appellee Yellow Jacket Marina, Inc. Specifically, Appellants appeal an order granting a motion for deficiency dated December 15, 1997, an amended order granting a motion for attorney’s fees dated February 23, 1998, and an order on proceedings supplementary in favor of Appel-lee dated April 22, 1998. We reverse and vacate these orders in light of our opinion in Paletti v. Corbin, 742 So.2d 343 (Fla. 1st DCA 1999), in which we reversed the final judgment and reinstated the order granting partial summary judgment entered in favor of Appellants on January 24, 1994.
REVERSED.
ERVIN, BOOTH and BENTON, JJ., CONCUR.